In the

        United States Court of Appeals
                     For the Seventh Circuit
                         ____________________
No. 13-3671
JASON SENNE, on behalf of himself and all others similarly
 situated,
                                           Plaintiff-Appellant,

                                      v.

VILLAGE OF PALATINE, ILLINOIS,
                                                      Defendant-Appellee.
                         ____________________

             Appeal from the United States District Court for the
               Northern District of Illinois, Eastern Division.
               No. 10 C 5434 — Matthew F. Kennelly, Judge.
                         ____________________

          ARGUED APRIL 6, 2015 — DECIDED APRIL 28, 2015
                         ____________________

   Before POSNER and SYKES, Circuit Judges, and SIMON, Chief
District Court Judge. *
   POSNER, Circuit Judge. One evening in 2010 Jason Senne
parked his car on the street in front of his house in the Vil-
lage of Palatine, Illinois, a suburb of Chicago. A Village or-
dinance forbids parking on the street between 1 a.m. and 6

*
    Hon. Philip P. Simon of the Northern District of Indiana.
2                                                   No. 13-3671


a.m. for more than 15 minutes. At 1:35 a.m. a police officer
wrote a $20 parking ticket and stuck it face down under the
windshield wiper on the driver’s side of the car. The officer
filled in the ticket with Senne’s name, date of birth, sex,
height, weight, driver’s license number, and address (which
turned out to be outdated), plus information about the vehi-
cle (its color, make, model, license plate, and vehicle identifi-
cation number). We do not understand Senne to be denying
that his car had been parked on the street for more than 15
minutes before it was ticketed.
    A week later Senne filed this suit, which he sought to be
certified as a class action, against the Village. The suit asks
for statutory damages for the Village’s having, he alleges,
violated the Driver’s Privacy Protection Act, 18 U.S.C.
§§ 2721 et seq. The Act forbids “a State department of motor
vehicles, and any officer, employee, or contractor thereof, …
[to] knowingly disclose or otherwise make available to any
person or entity … personal information … about any indi-
vidual obtained by the department in connection with a mo-
tor vehicle record, except as provided in subsection (b).”
§ 2721(a)(1). It further provides that “an authorized recipient
of personal information” from the department, such as the
municipal police department that ticketed Senne, “may re-
sell or redisclose personal information only for a use permit-
ted under subsection (b).” § 2721(c). Subsection (b), to which
both subsections that we’ve just cited refer, permits “disclo-
sure” of personal information for fourteen permissible uses,
including “use in connection with any civil, criminal, admin-
istrative, or arbitral proceeding in any Federal, State, or local
court or agency or before any self-regulatory body, includ-
ing the service of process, investigation in anticipation of lit-
igation, and the execution or enforcement of judgments and
No. 13-3671                                                   3


orders, or pursuant to an order of a Federal, State, or local
court,” § 2721(b)(4), as well as for “use by any government
agency, including any court or law enforcement agency, in
carrying out its functions, or any private person or entity act-
ing on behalf of a Federal, State, or local agency in carrying
out its functions.” § 2721(b)(1). To complete the picture the
Act defines “personal information” as “information that
identifies an individual, including an individual’s photo-
graph, social security number, driver identification number,
name, address (but not the 5-digit zip code), telephone num-
ber, and medical or disability information.” § 2725(3).
    Two years later, after a panel of this court had affirmed
the dismissal of the suit by the district court on the ground
that the disclosure of Senne’s personal information on the
parking ticket was a permissible use, the court granted re-
hearing en banc. The en banc court agreed with the panel
that placing the parking ticket on the windshield of Senne’s
car had been a “disclosure” within the meaning of the Act,
695 F.3d 597 (7th Cir. 2012), but remanded for a determina-
tion by the district court of “whether all of the disclosed in-
formation actually was used in effectuating” one of the per-
missible purposes that we quoted above, 695 F.3d at 608
(emphasis in the original)—namely, either a use by the Pala-
tine police in performing its duties or a use in connection
with the service of process to initiate the administrative pro-
ceeding relating to the parking fine. A proceeding to deter-
mine whether to impose a parking fine is an administrative
proceeding, and placing the parking ticket on the windshield
of the alleged violator’s vehicle is the usual method of serv-
ing process for parking violations.
4                                                  No. 13-3671


   On remand, following discovery and the filing of cross
motions for summary judgment, the district court granted
summary judgment in favor of the Village on the ground
that the information disclosed on the parking tickets had fur-
thered both of these purposes. Senne has again appealed.
    Palatine’s chief of police was deposed in the district court
and testified to a number of permissible uses of the personal
information that police officers place on parking tickets. One
is that such information on a parking ticket increases the
likelihood that the ticket will be paid, because the driver or
owner knows that the police know his identity and address
and will therefore have no difficulty locating him. Another is
that a person who receives a parking ticket on a car that he
rented or borrowed, rather than owns, learns from the per-
sonal information on the ticket who is deemed responsible
for paying the ticket—the owner. Knowing this, the borrow-
er or renter will realize that, as the party responsible for the
ticketing of the vehicle, he should pay the ticket rather than
leave that to the innocent owner.
    And there is more. A person who thinks the ticket was is-
sued in error, for example because he is not from Palatine
(the police department’s policy is not to issue parking tickets
to out of town visitors), will sometimes take the ticket to a
police station and ask the watch commander to void it. The
commander can, just by looking at the ticket, determine
whether the address on it is a Palatine address and whether
the person matches the description of the person named on
the ticket, as opposed to being for example that person’s
teenage son trying to get the ticket voided before his parent
finds out that he got a ticket. More generally, it appears that
often a person bringing the ticket to the police station will
No. 13-3671                                                    5


tell the watch commander that although the name on the
ticket is not his name, it was his car that was ticketed and he
doesn’t want an innocent person to have to pay the ticket.
Impressed by the volunteered confession, the watch com-
mander invariably voids the ticket.
    Furthermore, the police chief testified that a person
whose English is poor often will, upon being stopped by a
police officer for a traffic violation, identify himself by show-
ing the officer a Palatine parking ticket that he’s kept in his
glove compartment; the ticket will have his name and ad-
dress on it, and so identify him. And likewise a person who
is stopped and discovers he’s forgotten his driver’s license
but has a parking ticket in his glove compartment that has
his name and address on it and he shows it to the officer. In
both cases information on the ticket about the person’s
height, weight, and age will enable the officer to determine
whether the person named on the ticket is the driver.
    The police chief further testified that the personal infor-
mation on the ticket enables drivers to correct errors in the
Village’s motor vehicle records. A former owner of a car
may have failed to remove the license plates when he sold it,
causing him to be charged with the new owner’s parking vi-
olations until the state is notified of the sale. Similarly, re-
ceiving a ticket with an outdated address will remind a driv-
er who has moved that he has forgotten to update his motor
vehicle record—as happened to Senne when he received the
ticket that precipitated his lawsuit. He doesn’t deny that dis-
closing such information on a parking ticket serves this er-
ror-correction function or that accurate motor vehicle rec-
ords assist the police in law enforcement.
6                                                   No. 13-3671


    In fact Senne presented no evidence to contest the police
chief’s testimony, and so he failed to create an issue for trial.
His position is not that personal information on a parking
ticket has no utility to the police but that the police made no
use of the personal information on his parking ticket. In so
arguing he is trying to exploit an ambiguity in the Driver’s
Privacy Protection Act. While authorizing disclosure of per-
sonal information “for use in connection with any … admin-
istrative … proceeding,” the Act doesn’t define “use.” But
the “for” in front of “use” is a compelling clue to its mean-
ing. Suppose you buy an umbrella. And someone not too in-
telligent asks you: “why did you buy an umbrella?” And you
answer “for use when it rains.” Now it may be that you live
in a dry climate, where it rarely rains. Maybe eventually you
discard the umbrella, never having used it. And yet you had
bought it “for use” in shielding you from rain rather than to
just sit in your umbrella stand. And similarly the personal
information collected by the Palatine police department that
we discussed was “for use” in connection with the depart-
ment’s duties, whether or not each item of information, such
as Senne’s address, would ever be used.
    This is the uniform understanding of the cases that have
discussed the issue—including a case in this circuit left un-
disturbed by our en banc decision in the present litigation.
Graczyk v. West Publishing Co., 660 F.3d 275, 279 (7th Cir.
2011), held that West Publishing Company could “obtain
and store DMV [Department of Motor Vehicle] records [con-
taining personal information] in bulk in order to later sell
them to someone with a permissible use”; the uses were not
required to be immediate or certain. To the same effect see
Taylor v. Acxiom Corp., 612 F.3d 325, 337 (5th Cir. 2010), not-
ing by way of illustration that “a lawyer will never read all
No. 13-3671                                                   7


the opinions in all 1,000 volumes of Federal Second (and
may likely never read anything in at least a few of the vol-
umes). But he or she still buys the reporter set for the pur-
pose of legal research.” The broader point is that a library
buys books to be used by being read, but some library books
are never read. See also Cook v. ACS State & Local Solutions,
Inc., 663 F.3d 989, 995 (8th Cir. 2011); Howard v. Criminal In-
formation Services, Inc., 654 F.3d 887, 892 (9th Cir. 2011); and
Welch v. Jones, 770 F. Supp. 2d 1253, 1259 (N.D. Fla. 2011)—
the source of our umbrella analogy.
    Granted, we need to balance the utility (present or pro-
spective) of the personal information on a parking ticket
against the potential harm. It’s true that the Act does not
state that a permissible use can be offset by the danger that
the use will result in a crime or tort. But statutes have to be
interpreted to avoid absurd results. There is an argument for
placing identifying information such as height and weight
on a ticket placed face down under a windshield wiper, but
it would be at once unnecessary and an offensive invasion of
privacy to place that information in a newspaper, on a bill-
board, or on the police department’s website. The balance
between law enforcement and privacy favors allowing dis-
creet disclosure of limited information of credible value to
law enforcement, since the potential harm of such disclosure
is negligible but the benefits nonnegligible.
    It’s true that a television actress was murdered in 1989 by
a stalker whose private investigator had lawfully obtained
her unlisted address from the California Department of Mo-
tor Vehicles. The murder was a catalyst of the Driver’s Pri-
vacy Protection Act. Taylor v. Acxiom Corp., supra, 612 F.3d at
336 and n. 9; Pichler v. UNITE, 542 F.3d 380, 400 (3d Cir.
8                                                 No. 13-3671


2008) (dissenting opinion). But personal information on a
parking ticket placed face down under the windshield wiper
on the driver’s side does not facilitate stalking. A stalker
who had chanced on his intended victim’s vehicle would fol-
low her home rather than relying on her to park illegally and
on the police to write a parking ticket rich in personal infor-
mation. The concern that triggered the Driver’s Privacy Pro-
tection Act was with stalkers who went to motor vehicle bu-
reaus to obtain the home addresses of their intended victims,
more than thirty states having made such information avail-
able to members of the public for a small fee, as a means of
enhancing state revenues. That would be a clear example of
where the balance between law enforcement and privacy fa-
vored privacy. Senne presents no evidence that anyone has
ever taken a parking ticket face down under the driver’s
windshield wiper in Palatine and turned it over and read
and used any of the personal information on the ticket. Nor
does he contest the Village’s evidence that there has never
been a stalking or any other crime (such as identity theft), or
tort (such as invasion of privacy), resulting from personal
information placed on traffic tickets issued by Palatine po-
lice. Had the Village been making the information on park-
ing tickets publicly available over the Internet, or had it
placed on the tickets highly sensitive information such as the
owner’s social security number, the risk of a nontrivial inva-
sion of personal privacy from the disclosure would be much
greater and probably outweigh the benefits to law enforce-
ment. The Village has never done that.
                                                    AFFIRMED.